Case 2:19-cv-12286-AJT-APP ECF No. 25, PageID.473 Filed 01/06/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SEAN MICHAEL RYAN, #787263,

                   Plaintiff,
v.                                                   CASE NO. 2:19-cv-12286
                                                     HON. ARTHUR J. TARNOW
G. ROBERT COTTON CORRECTIONAL
FACILITY, MICHIGAN DEPARTMENT
OF CORRECTIONS, STATE OF MICHIGAN,
WARDEN LINDSEY, DEPUTY WARDEN KISOR,
LIBRARY SUPERVISOR ELUM, and RESIDENT
UNIT MANAGER COREY-STRIKER,

               Defendants.
___________________________________________/

                    ORDER (1) RE-OPENING THIS CASE,

       (2) GRANTING PLAINTIFF’S APPLICATION TO PROCEED
              WITHOUT PREPAYING FEES AND COSTS,

          (3) DIRECTING PAYMENT OF THE INITIAL PARTIAL
            FILING FEE AND SUBSEQUENT PAYMENTS, AND

          (4) ALLOWING PLAINTIFF TO RENEW HIS MOTION
                   TO AMEND THE COMPLAINT

      In 2019, Plaintiff Sean Michael Ryan, a state prisoner in the custody of the

Michigan Department of Corrections, filed a pro se civil rights complaint (ECF

No. 1) and an application to proceed without prepaying the fees and costs for his

complaint (ECF No. 2). The complaint alleged that state officials were depriving

Plaintiff of his right of access to the courts by denying his requests for a memory
Case 2:19-cv-12286-AJT-APP ECF No. 25, PageID.474 Filed 01/06/21 Page 2 of 4
                                      Ryan v. Cotton Correctional Facility, Case No. 19-12286


typewriter or a laptop and printer, large amounts of typing and carbon paper, and

copies of his medical records. Plaintiff also alleged that the defendants were

retaliating and conspiring against him and subjecting him to unnecessary pain and

suffering by preventing him from filing a complaint about his medical condition.

Plaintiff subsequently filed a motion to amend his complaint (ECF No. 5) and an

amended complaint (ECF No. 6, 6-1).

          On October 22, 2019, the Court denied Plaintiff’s application to proceed

without prepaying the fees or costs for this action, because four of Plaintiff’s

previous complaints were dismissed as frivolous or for failure to state a claim, and

Plaintiff did not appear to be in imminent danger of serious physical injury. (ECF

No. 7.) The legal basis for the Court’s order was 28 U.S.C. § 1915(g), which

states:

          In no event shall a prisoner bring a civil action or appeal a judgment
          in a civil action or proceeding under this section if the prisoner has, on
          3 or more prior occasions, while incarcerated or detained in any
          facility, brought an action or appeal in a court of the United States that
          was dismissed on the grounds that it is frivolous, malicious,
          or fails to state a claim upon which relief may be granted, unless the
          prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

          Plaintiff filed a motion for reconsideration (ECF No. 8), which the Court

denied on January 10, 2020 (ECF No. 9). Petitioner then filed a second motion for

reconsideration. (ECF No. 10.) On March 11, 2020, the Court denied the second


                                               2
Case 2:19-cv-12286-AJT-APP ECF No. 25, PageID.475 Filed 01/06/21 Page 3 of 4
                                  Ryan v. Cotton Correctional Facility, Case No. 19-12286


motion for reconsideration and dismissed the initial complaint without prejudice

because Plaintiff failed to prepay the filing fee. (ECF No. 11.) The Court denied

the motion to amend as moot. Id.

      Plaintiff appealed the Court’s order of dismissal, and on December 8, 2020,

the United States Court of Appeals for the Sixth Circuit vacated the Court’s

judgment and remanded the case. The Court of Appeals instructed this Court to

grant Plaintiff in forma pauperis status, to allow Plaintiff to renew his motion to

amend his complaint, and to proceed to the merits of his claims. (ECF No. 23.)

With those instructions in mind, the Court rules as follows:

      (1)    The Clerk of Court shall re-open this case for statistical purposes and
             reinstate the case on the Court’s active docket.

      (2)    Plaintiff’s application to proceed without prepaying the fees and
             costs (ECF No. 2) is granted.

      (3)    Ultimately, however, Plaintiff must pay the full filing fee for this
             action, because he is a prisoner. 28 U.S.C. § 1915(b)(1).
             To that end, the Court orders the custodian of Plaintiff’s trust fund
             account at the Cotton Correctional Facility in Jackson, Michigan to
             calculate and, when funds exist, withdraw an initial partial filing fee
             from Plaintiff’s account and to forward this amount to the Clerk of the
             Court. The initial partial filing fee shall consist of twenty percent
             (20%) of the greater of (1) the average monthly deposits to Plaintiff’s
             trust fund account or (2) the average monthly balance in Plaintiff’s
             account for the previous six months. Id. In subsequent months, or
             from time to time, the custodian of Plaintiff’s trust fund account shall
             withdraw twenty percent (20%) of the preceding month’s income
             credited to Plaintiff’s account and forward those amounts to the Clerk
             of the Court pursuant to 28 U.S.C. § 1915(b)(2).


                                           3
Case 2:19-cv-12286-AJT-APP ECF No. 25, PageID.476 Filed 01/06/21 Page 4 of 4
                                 Ryan v. Cotton Correctional Facility, Case No. 19-12286


      (4)   Plaintiff shall have thirty (30) days from the date of his receipt of this
            order to renew his motion to amend his complaint.

      IT IS SO ORDERED.

                              _s/Arthur J. Tarnow______________________
                              ARTHUR J. TARNOW
                              SENIOR UNITED STATES DISTRICT JUDGE
Dated: January 6, 2021




                                          4
